Citation Nr: 0613205	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  99-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for atopic 
dermatitis, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous 
condition, diagnosed as a personality disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and major depression.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1998 and June 1999 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder and major 
depression, and entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  Prior to August 30, 2002, only the earlier criteria for 
rating the veteran's atopic dermatitis are applicable.

2.  With respect to the period of time subsequent to August 
29, 2002, the amended criteria for rating the veteran's 
atopic dermatitis are more favorable to the veteran.

3.  The veteran's service-connected atopic dermatitis, which 
affects more than 40 percent of his entire body, is 
manifested by itching, excoriation, extensive exfoliation, 
and worsening with anxiety.

4.  In a January 1970 rating decision, the Togus, Maine, VA 
RO denied the veteran's claim of entitlement to service 
connection for a nervous disorder, diagnosed as a personality 
disorder; he was notified of the decision in January 1970 but 
failed to perfect an appeal.

5.  Evidence associated with the record since the January 
1970 rating decision is new and material and so significant 
that it must be considered along with all the evidence of 
record in order to fairly decide the merits of the claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as a nervous disorder, to include bipolar disorder 
and major depression.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, for atopic dermatitis were met prior to August 30, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 
(2005).

2.  The criteria for a disability rating of 60 percent, but 
no higher, for atopic dermatitis were met after August 29, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Codes 7806, 7817 (2005).

3.  The January 1970 rating decision denying entitlement to 
service connection for a nervous condition, diagnosed as a 
personality disorder, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  Evidence received since the January 1970 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a psychiatric disorder, claimed as 
a nervous condition, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence
In a January 1970 rating decision, the Togus, Maine, VA RO 
denied the veteran's claim of entitlement to service 
connection for a nervous disorder, diagnosed as a personality 
disorder; he was notified of the decision in January 1970 but 
failed to perfect an appeal.  Rating decisions are final 
unless appealed to the Board.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The veteran now seeks to reopen his claim.  The law and 
regulations allow for reopening a claim, even when finality 
has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2005).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claim was received 
prior to that date, the amended regulation is not applicable 
to this case.)

The Board has reviewed all of the additional evidence 
received herein since the January 1970 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a nervous 
condition, and, therefore, the claim is reopened.  VA 
treatment records, including records from 2001 to 2005, show 
multiple diagnoses of psychiatric disorders other than a 
personality disorder, including diagnoses of bipolar disorder 
and major depression.

The recent VA medical records are clearly "new" evidence, 
because they were not before the RO at the time of its 
January 1970 decision.  The Board also finds the evidence to 
be material because it relates to a specific element of the 
veteran's claim that was essential to the January 1970 
decision.  The veteran's claim of entitlement to service 
connection was denied at that time because his claimed 
nervous condition was diagnosed as a personality disorder, 
which was considered a constitutional or developmental 
abnormality.  The new evidence indicates that the veteran's 
current psychiatric diagnoses include disorders other than 
personality disorders.  The new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a psychiatric disorder, claimed as a nervous 
condition, has been submitted.  Thus, the Board reopens the 
claim for service connection for a psychiatric disorder, to 
include bipolar disorder and major depression, claimed as a 
nervous disorder, and will remand the claim for additional 
development noted below.

Increased rating claim
1.  Duties to Inform and Assist
The veteran's claim was originally adjudicated by a rating 
decision in April 1998.  A letter from the RO to the veteran 
in August 2005 provided notice regarding what information and 
evidence was needed to substantiate the veteran's claim for 
an increased rating, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claim, the notice was provided by VA at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran's claim was re-
adjudicated by a November 2005 Supplemental Statement of the 
Case (SSOC).  This action essentially cured the error in the 
timing of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for 
disability rating for the disability on appeal.  Even though 
the notice was inadequate regarding this element, there is no 
prejudice to the veteran in issuing a final decision because 
notice as to the assignment of an effective date is not 
required because no effective date is being set in this 
decision.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, records from the Social 
Security Administration, and private medical records 
identified by the veteran have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in September 1997 and September 
2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have substantially complied 
with the instructions contained in the January 2001 Remand 
from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.

2.  Analysis
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49590 (July 31, 2002).  This 
amendment was effective August 30, 2002.  Id.  The law 
requires that for any date prior to August 30, 2002, the 
Board cannot apply the revised regulations.

Regarding the veteran's service-connected skin disorder, VA 
provided the old and the new regulations to the veteran in a 
June 2005 rating decision.  Regarding the veteran's service-
connected scar on his right wrist, VA provided the old and 
the new regulations to the veteran in a November 2005 
Supplemental Statement of the Case.  Therefore, the veteran 
and his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board finds 
that the amended rating criteria are more favorable to the 
veteran's claim for his service-connected skin disorder 
because he has received a higher rating under those criteria.

The veteran's service-connected atopic dermatitis has been 
rated 10 percent disabling under Diagnostic Code 7899-7806.  
The veteran's diagnosed atopic dermatitis does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2005).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2005).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2005).  Therefore, his service-connected atopic dermatitis 
is rated according to the analogous condition of eczema under 
Diagnostic Code 7806.

Prior to August 2002, under Diagnostic Code 7806 for eczema, 
a 10 percent disability rating was warranted for a skin 
disorder manifested by exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was warranted for a skin disorder with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for a skin 
disorder with systemic or nervous manifestations, accompanied 
by ulceration, extensive exfoliation, or extensive crusting.  
A 50 percent rating was also warranted for an exceptionally 
repugnant skin disorder.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the amended rating criteria, Diagnostic Code 7806 for 
dermatitis or eczema provides a 10 percent disability rating 
for dermatitis or eczema affecting at least 5 percent but 
less than 20 percent of the entire body or at least 5 percent 
but less than 20 percent of exposed areas, or for dermatitis 
or eczema that required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent disability rating is assigned for 
dermatitis or eczema affecting 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas, or for dermatitis 
or eczema that required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

In this case, the Board finds that the amended rating 
criteria are more favorable to the veteran's claim.  The 
Board concludes that, under the amended rating criteria, the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 60 
percent disability rating, rather than the current 10 percent 
rating.  See 38 C.F.R. § 4.7 (2005).  For the period prior to 
the effective date for the amended rating criteria, the Board 
concludes that, under the amended rating criteria, the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating, rather than the current 10 percent 
rating.

The evidence presents a clear, consistent picture of the 
veteran's skin disorder, both before and after August 30, 
2002.  VA medical records from December 1995 to the present 
show treatment of the veteran for his skin disorder with 
hydrocortisone cream, Atarax, triamcinolone (Kenalog) cream, 
Benadryl, doxycycline, and griseofulvin.  The veteran's rash 
worsened when he became tense or anxious.  It itched and 
burned.  Excoriation of the skin was often noted.  According 
to the report of a September 2005 VA skin diseases 
examination, the veteran had a scaly, hypopigmented patches 
covering approximately 60 percent of his entire body.

Under the old rating criteria, the veteran's symptoms of his 
skin disorder meet the criteria for a 50 percent disability 
rating.  There is extensive exfoliation and the noted 
excoriation of the rash as well as the worsening of the rash 
with anxiety represent nervous manifestations.  The veteran's 
disability more nearly approximates the old criteria for a 50 
percent disability rating than the criteria for a 30 percent 
disability rating.

Under the amended criteria, the veteran's symptoms of his 
skin disorder meet the criteria for a 60 percent disability 
rating.  His service-connected skin disorder affects more 
than 40 percent of his entire body.  The examiner at the 
September 2005 VA examination diagnosed the veteran's current 
skin disorder as tinea versicolor and stated that the veteran 
did not have atopic dermatitis and has not had atopic 
dermatitis, but this merely begs the question of what is the 
correct diagnosis for the veteran's service-connected skin 
disorder because the veteran clearly has a skin disorder and 
has been treated for symptoms of a skin disorder since 
service.  Resolving doubt in the veteran's favors the Board 
has evaluated the veteran's service-connected skin disorder 
based upon the symptoms of his current skin disorder, however 
diagnosed.  The veteran's disability more nearly approximates 
the amended criteria for a 60 percent disability rating than 
the criteria for a 30 percent disability rating.

Under the amended rating criteria, a higher, 100 percent, 
disability rating is available under Diagnostic Code 7817 for 
exfoliative dermatitis (erythroderma) with generalized 
involvement of the skin, systemic manifestations, and 
requiring constant or near-constant systemic therapy.  38 
C.F.R. § 4.118, Diagnostic Code 7817 (2005).  The 
preponderance of the evidence is against assigning a higher 
disability rating under this diagnostic code.  There is no 
evidence that the veteran's skin disorder has systemic 
manifestations or has required constant or near-constant 
systemic therapy.




ORDER

Entitlement to a 50 percent rating, but no higher, for the 
veteran's service-connected atopic dermatitis for a period 
prior to August 30, 2002, is granted, subject to the laws and 
regulations governing to the award of monetary benefits.

Entitlement to a 60 percent rating, but no higher, for the 
veteran's service-connected atopic dermatitis since August 
30, 2002, is granted, subject to the laws and regulations 
governing to the award of monetary benefits.

New and material evidence has been received and the veteran's 
claim for service connection for a psychiatric disorder, 
claimed as a nervous condition, is reopened, and, to this 
extent, the appeal is granted.


REMAND

The issues of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder and major 
depression, claimed as a nervous disorder, and entitlement to 
a total rating for compensation purposes based on individual 
unemployability are not ready for appellate review.

The veteran's service medical and service personnel records 
for his service may be incomplete; therefore, attempts should 
be made to obtain additional records.

Additional VA and private medical records may also be 
available, and attempts to obtain these records should be 
made as well.

A VA examination is necessary regarding the veteran's 
psychiatric claim because the evidence of record is 
insufficient for the Board to make a decision on that claim.

Further, because the Board has granted an increased 
disability rating for the veteran's service-connected skin 
disorder, the veteran's claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability must be re-considered by the RO.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the National Personnel 
Records Center (NPRC), or other 
appropriate agency to obtain the 
veteran's service medical records, 
including any records of mental health 
treatment (mental hygiene) and any 
hospitalization clinical records for 
hospitalization of the veteran at the San 
Diego, California, Naval Hospital 
(identified by the veteran as Balboa 
Naval Hospital) from October 1968 to 
January 1969, for his service from April 
1968 to May 1969.  Also request any 
service personnel records for that period 
of service including any adverse 
personnel action.  If no such records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Contact the National Personnel 
Records Center (NPRC) or any other 
appropriate agency, to obtain service 
personnel records for the veteran's 
active service from April 1968 to May 
1969.  Request any disciplinary 
proceedings or other adverse personnel 
actions.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  Obtain VA records of treatment and 
hospitalization of the veteran for 
psychiatric or substance abuse treatment 
at the VA Medical Center in Togus, Maine, 
from January 1971 to December 1971, 
January 1973 to December 1973, and from 
January 1976 to December 1976 and similar 
treatment at the VA Medical Center in 
Providence, Rhode Island from January 
1981 to December 1981.  Associate all 
records and responses with the claims 
file.

4.  Contact the Maine State Prison to 
obtain any records of medical treatment 
of the veteran from 1973 to 1984.  (A 
prior request was sent on September 13, 
2002, and a preliminary response was 
dated on November 27, 2002, and received 
in December 2002, but no final response 
was received.)  Notify the veteran of the 
any results of the request.

5.  Contact the York County Jail to 
obtain any records of medical treatment 
of the veteran from 1973 to 1984.  (A 
prior request was sent on September 13, 
2002, but no response was received.)  
Notify the veteran of the any results of 
the request.

6.  Provide a VA mental disorders 
examination to the veteran in order to 
assist in determining whether the veteran 
is entitled to service connection for a 
current psychiatric disorder.

The claims folder, including the 
veteran's service medical records 
(contained in a brown envelope within the 
first volume of the claims file) and the 
report of a VA psychiatric examination in 
November 1969, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should advance an opinion as 
to whether it is "more likely than not" 
(i.e., probability greater than 50 
percent); "at least as likely as not" 
(i.e., probability of 50 percent); or 
"less likely than not" (i.e., 
probability less than 50 percent) that 
any identified psychiatric disorder is 
related to the veteran's active military 
service from April 1968 to May 1969 or 
within the one-year period thereafter.  A 
complete rationale should be provided for 
any opinion expressed.

As background, the law provides that 
mental retardation and personality 
disorders are not diseases or injuries 
for compensation purposes, and, 
generally, disability resulting from them 
may not be service-connected.  However, 
disability resulting from a mental 
disorder that is superimposed upon mental 
retardation or a personality disorder may 
be service-connected.

7.  After the development requested above 
has been completed to the extent 
possible, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, furnish a supplemental 
statement of the case to the veteran and 
his representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


